DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2021 and 06/08/2020 has been  considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer and inner part of the elastic member connecting to the bobbin and the holder must be “clearly” shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1and 20 claims “an elastic member comprising an outer part coupled to the holder member, an inner part coupled to the bobbin, and a connection part connecting the outer part and the inner part;”. The specification does not fully explain this limitation but merely suggests that structural relationship.  
Figs. 1-8. provides elastic members 34 and 35 which are installed above and below the bobbin. ¶ 0098 states “the first elastic member (34) may be formed as a single body. The second elastic member (35) may be provided as two springs in a two-sectional structure …. otherwise, in a reverse way, the first elastic member (34) may be formed in a two-sectional structure, and the second elastic member (35) may be formed in a single body.”  Reviewing Figure 4 which seems to be the closest figure, not enough detail is provided to explain an elastic member having an outer part coupled to the holder member, an inner part coupled to the bobbin, with a connection part connecting the outer part and the inner part. 
Figs. 9-13 provides elastic members 1060 and 1070 which are installed above and below the bobbin and ¶ 0153 states “an end of the upper elastic member (1060) may be connected to the bobbin (1030), and another end of the upper elastic member (1060) may be coupled to the holder member (1040)”. The drawings show an elastic member 1070 (which is the second elastic member) in Figure 11.  The examiner interprets from Figure 11 that an outer, inner and a connecting portion are shown but this not the elastic member 1060 which is explain in ¶ 0153 .  The examiner can only assume that is what is meant for those portions but not enough detail is provided to explain an elastic member having an outer part coupled to the holder member, an inner part coupled to the bobbin, with a connection part connecting the outer part and the inner part.
Figs. 15-21 provides elastic members 2051 and 2052 and ¶ 0207 states “an end of the upper elastic member (2051) may be connected to the bobbin (2030), and another end of the upper elastic member (2051) may be coupled to the holder member (2040)”. In Figs. 19 and 20 shows elastic member 2051, bobbin 2030 and holder 2040 which the examiner can’t tell where the connections exist are and ultimately can’t determine where the outer, inner and a connecting portion are on the elastic member.
Since the specification does not fully explain this limitation the examiner interprets that the elastic member is connected to the holder and the bobbin and cannot determine what’s the inner, outer and connection portion of the elastic member.  Therefore any limitations pertaining to the inner, outer and connection portion of the elastic member can not be treated on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (Yoo US Patent Publication Number 2015/153539 A1).
Lee teaches, as claimed in claim 1, a lens driving device (100), comprising: a holder member (140); a bobbin (210) disposed in the holder member (320); a first coil (220) disposed on the bobbin; a first magnet (310) disposed on the holder member (320) and facing the first coil1; an elastic member (720) coupled to the holder member (320), the elastic member coupled to the bobbin ¶0031), ; and a first damping member (edge of leaf spring 720 which has a dampening effect) contacted the elastic member (¶ 0060),wherein the first damping member is overlapped with the holder member in an optical axis direction (See Figure 6).
	Lee teaches, as claimed in claim 2, wherein the first damping member (outside of 710) connects the holder member and the elastic member (¶ 0031).
Lee teaches claim 3, wherein the holder member (114) comprises a first support part (312) protruding from an upper surface of the holder member (Fig. 4), and wherein the first damping member (epoxy in 151a) connects the first support part of the holder member and the elastic member (¶ 0031.
	Lee teaches, as claimed in claim 9, comprising: a second magnet (310) disposed on the bobbin; and a third magnet disposed on a side of the bobbin opposite to the second magnet to be symmetrical with the second magnet2.
Lee teaches, as claimed in claim 10, comprising: a sensor (180) disposed on the holder member and sensing the second magnet (190), wherein the sensor is disposed so that the sensor is not overlapped with the first magnet in the optical axis direction (Fig. 5).
Lee teaches, as claimed in claim 11, wherein at least a portion of the first damping member (edge of leaf spring 720 which has a dampening effect) is disposed between the housing (100) the elastic member.
Lee teaches, as claimed in claim 12, wherein the first damping member is adhered to the the elastic member (“the leaf spring section are integrated”).
Lee teaches, as claimed in claim 13, wherein the first damping member has a viscosity3. (“leaf spring inherently has viscosity).
Lee teaches, as claimed in claim 14, a printed circuit board (420); an image sensor disposed on the PCB ((¶0061)
Lee teaches, as claimed in claim 15, an optical apparatus, comprising the camera                 module (Fig. 1),
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Publication Number 2015/0177479 A1) in view of Yoo (US Patent Publication  Number 2015/0153539 A1).

Lee teaches, as claimed in claim 16, comprising: a first mover comprising a holder member (140) and a magnet (131) disposed on the holder member (140);a second mover comprising a bobbin (110) disposed in the holder member (140) and a first coil (120) disposed on the bobbin; an elastic member (150) coupled to the holder member (140), the elastic member coupled to the bobbin ¶0079), ; and a first damping member contacted the elastic member  (¶ 0096),wherein the first damping member is overlapped with the holder member in an optical axis direction4, Lee fails to teach a stator 5comprising a base (210) spaced apart from the holder member and a second coil disposed on the base. In a related art, Yoo teaches a stator (400) comprising a base (500) spaced apart from the holder member (210) and a second coil (410) disposed on the base (500).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the lens driving device, as taught by Lee, with the stator, as taught by Yoo, for the purpose of providing a way to enable a further secured mounting (.para. [0051]).
Lee teaches, as claimed in claim 17, wherein the damping member (151a) is overlapped with the holder member (140) in the optical axis direction (Fig 1.).
Lee teaches, as claimed in claim 18, wherein the damping member (151a) connects the first mover and the elastic member member (¶ 0096).
Lee teaches, as claimed in claim 19, wherein the damping member (151a?) is adhered to the first mover (110) and the elastic member (150).
Lee teaches, as claimed in claim 20, A lens driving device (1000), comprising:
a holder member (140); a bobbin (110) disposed in the holder member; a first coil (120) disposed on the bobbin; a first magnet (130) disposed on the holder member (140) and facing the first coil; and an elastic member (150) comprising an outer part coupled to the holder member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

28 July 2022



/CHRISTOPHER STANFORD/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1.
        2 (Fig 5 shows 4 magnets
        3  Epoxy has a viscosity
        4 The epoxy in the recesses 151a is the damping member which is attached to element 151 of the elastic members
        5 Base doesn’t move.